Citation Nr: 1640815	
Decision Date: 10/18/16    Archive Date: 11/08/16

DOCKET NO.  12-34 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral foot disability, to include bone spurs.


REPRESENTATION

Veteran represented by:	Dr. C.H. Thornton, Attorney


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from January 1996 to April 1996 and from April 1997 to December 1997.  The Veteran also has additional service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Board has recharacterized the Veteran's claim of entitlement to service connection for bilateral bone spurs of the feet to include any disability of the bilateral feet because the record reflects that foot disabilities other than bone spurs have been demonstrated and are for consideration.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain a VA medical examination and opinion to determine the etiology of the Veteran's bilateral foot disability.  The Veteran has not been afforded an examination with respect to his claim for service connection for bilateral bone spurs.  VA must provide a medical examination when the record contains (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim.  See 38 U.S.C. § 5103A (d)(2); McLendon v. Nicholson, 20 Vet. App. 79, 81-86 (2006).  The requirement that the evidence of record "indicates" that a disability, or persistent or recurrent symptoms of a disability, "may be associated" with the Veteran's service establishes "a low threshold."  McLendon, 20 Vet. App. at 83.

The record establishes diagnoses of bilateral bone spurs of the feet, plantar's warts, and bunions; therefore, a current disability is established.  See the March 2001 service treatment record, September 2001 service treatment record.

The Veteran asserts that his bilateral foot disability is related to his oversees service in Hungary, as he was required to walk on stoned rocks during his commute to his work station.  The Veteran indicates that he was treated for bone spurs at a clinic set up for service members while he was stationed in Tazar, Hungary.  Military personnel records indicate that the Veteran served in Hungary from April 1997 to November 1997.  Although service treatment records do not indicate treatment, diagnosis or complaints of a bilateral foot disability while the Veteran was stationed in Hungary, medical records show that the Veteran was treated for bone spurs and plantar's warts of the feet during reserve service.  The Board notes that the Veteran's entrance examination notes that the Veteran had severe, asymptomatic pes planus.  Additionally, a March 2001 VA periodic examination shows that the Veteran had moderate, symptomatic bone spurs on both feet.

The Board is not competent to render its own medical judgment regarding any association between the in-service symptoms and the current disability.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (Board may not make independent medical assessments).  The Board finds that based on the Veteran's testimony and the medical evidence of record, VA's duty to provide an examination and obtain an opinion regarding the etiology of a bilateral foot disability is triggered and remand is required.

As noted above, the Veteran asserts that he was treated at a clinic in Tazar, Hungary.  It does not appear that VA has previously sought or obtained these clinical records.  Upon remand, the AOJ should attempt to locate and obtain these records.  In light of the remand, relevant ongoing VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159 (b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:


1.  Contact the National Personnel Record Center (NPRC) and/or the appropriate entity and request that a search be made of the records of the clinic in Tazar, Hungary that the Veteran identified as being set up for service members, for treatment of the Veteran's bilateral foot spurs from April 1997 to November 1997.  If no records are located, the Veteran should be notified pursuant to 38 C.F.R. § 3.159 (e).

2.  Upon completion of directives #1, schedule the Veteran for an examination regarding his bilateral foot disability.  The electronic claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

Although a complete review of the record is imperative, attention is called to the following:

a) May 2010 notice of disagreement, in which the Veteran reports treatment for bone spurs at a medical clinic in Tazar, Hungary during active service.

b) March 2010 witness statements from the Veteran's mother, wife and daughter regarding the Veteran's bone spurs.

With this evidence/facts in mind, the examiner should provide an opinion regarding the following:

a)  Identify the appropriate diagnosis for the Veteran's current bilateral foot disability.

b)  For each disability identified in response to (a), is it at least as likely as not (50 percent probability or greater) that the disability had its onset in service, or is otherwise causally or etiologically related to the Veteran's service?

The examiner must provide a complete rationale for any opinion expressed that is based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures.

4.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). An appropriate period of time must be allowed for a response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




